Citation Nr: 0637532	
Decision Date: 12/04/06    Archive Date: 12/12/06	

DOCKET NO.  05-07 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
residuals of low back injury. 

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
sinusitis/sinus headaches. 

3.  Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from August 1973 to April 
1987, and from May to December 1989.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of May and December 2004 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

In a rating decision of November 1987, the RO denied 
entitlement to service connection for the residuals of low 
back injury, as well as for sinus headaches.  The veteran 
voiced no disagreement with that decision, which has now 
become final.  Since the time of the November 1987 rating 
decision the veteran has submitted additional evidence in an 
attempt to reopen his claims.  The RO found such evidence 
neither new nor material, and the current appeal ensued.

For reasons which will become apparent, this appeal is being 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify you if further action is 
required on your part.


REMAND

A review of the record in this case raises some question as 
to the exact nature and etiology of the veteran's claimed low 
back and sinus disorders, as well as his migraine headaches.

In that regard, at the time of the aforementioned November 
1987 rating decision, it was determined that episodes of back 
pain noted in service were acute and transitory in nature, 
and resolved without residual disability.  However, in 
correspondence of January 2004, the veteran's private 
physician indicated he had "extensively reviewed" the 
veteran's records and that it was his opinion, "to a 
reasonable degree of medical certainty," that the veteran's 
current back pain had its origin "in activities engaged in 
while on active duty."  Significantly, since the time of the 
November 1987 rating decision, the veteran has voiced 
additional arguments regarding the origin of his current low 
back disability.  More specifically, it is presently 
contended that the veteran's current low back disability is 
in some way related to his service-connected residuals of 
right femur fracture.  Moreover, during the course of 
outpatient treatment in May 2004, the veteran's private 
physician offered his opinion that the veteran's inservice 
femur fracture could have "thrown off" the veteran's gait, 
"definitely aggravating" his current back disability.

In an attempt to clarify the origin of his current back 
problems, the veteran was scheduled for a VA orthopedic 
examination.  Prior to that examination, it was requested 
that an opinion be given regarding whether the veteran's 
right femur fracture could have impaired his gait, resulting 
in a low back condition.  In August 2004, the requested 
orthopedic examination was conducted.  However, that 
examination failed to provide any opinion as to the nature 
and etiology of the veteran's low back disability, including 
its relationship, if any, to the veteran's right femur 
fracture.  Nor did it appear that the examiner had access to 
the veteran's claims folder.  Under the circumstances, 
further development of the evidence will be undertaken prior 
to a final adjudication of the veteran's claim.

Regarding the veteran's claim for service connection for 
sinusitis/sinus headaches and/or migraine headaches, the 
Board notes that, on a number of occasions during the 
veteran's periods of active military service, he received 
treatment for what was described as "sinus" and/or "tension" 
headaches.  However, on many of those occasions, the veteran 
gave a history of and voiced complaints regarding "migraine" 
headaches.  While during the course of a VA medical 
examination in October 2004, the examiner indicated that 
there had been "no mention" of sinusitis during the veteran's 
periods of active military service, a review of service 
clinical records clearly shows that, in November 1985, during 
the veteran's initial period of active service, he underwent 
radiographic studies which showed thickening of the ethmoid 
sinus, as well as decreased aeration of the maxillary sinus, 
consistent with "sinusitis."  

The Board observes that, in correspondence of July 2004, the 
veteran's private physician wrote that, based on a review of 
the veteran's military records, his (i.e., the veteran's) 
migraine and sinus conditions were "mostly likely than not to 
initially have started during military service."  
Significantly, the veteran has yet to undergo a VA neurologic 
examination in conjunction with his current claim of service 
connection for migraine headaches.

Finally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in Kent v. Nicholson, 20 Vet. App. 1 (2006).  In 
that decision, the Court held that VA must notify a claimant 
of the evidence and information necessary to reopen a 
previously-denied claim, as well as the evidence and 
information necessary to establish his entitlement to the 
underlying claim for the benefit sought, i.e., service 
connection.  In that case, the Court noted that VA's 
obligation to provide a claimant with notice of what 
constitutes new and material evidence to reopen a service 
connection claim may be affected by the evidence which was of 
record at the time that the prior claim was finally denied.  
The Court further stated that the Veterans Claims Assistance 
Act of 2000 (VCAA) requires, in the context of a claim to 
reopen, that the Secretary look at the bases for the denial 
in the prior decision and respond with a notice letter which 
describes what evidence would be necessary to substantiate 
the element or elements required to establish service 
connection which were found insufficient in the previous 
denial.

The Board observes that, while in correspondence of March and 
July 2004, the veteran was provided with a basic description 
of what constitutes "new and material" evidence, he has yet 
to be provided with notice which fully complies with the 
newly specified criteria as noted in Kent, supra (i.e., the 
type of evidence which would be new and material based on the 
reasons for the prior denial).  Nor has the veteran been 
provided notice that an evaluation and effective date will be 
assigned if service connection is granted, or the type of 
evidence to substantiate such.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Under the circumstances, and in light of the aforementioned, 
the case is REMANDED to the RO for the following actions:

1.  The RO should review the veteran's 
claims file, and ensure that the veteran 
is sent a corrected VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) which advises the veteran of 
the evidence and information necessary to 
reopen his previously denied claims (for 
service connection for the residuals of 
low back injury and sinusitis/sinus 
headaches), and which notifies him of the 
evidence and information necessary to 
establish his entitlement to the 
underlying claim for benefits, that is, 
service connection.  The veteran should 
be advised of what constitutes new and 
material evidence sufficient to reopen a 
previously-denied claim in the context of 
the evidence of record at the time the 
prior claim was finally denied.  The 
veteran should additionally be advised of 
what evidence is necessary to 
substantiate the element or elements 
required to establish service connection 
which were found insufficient at the time 
of the previous denial, as outlined by 
the Court in Kent v. Nicholson, 
20 Vet. App. 1 (2006).  Finally, the 
veteran should be advised that a 
disability rating and effective date will 
be assigned should service connection be 
awarded, and of the type of evidence 
needed to establish a disability rating 
and effective date for the claims on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

2.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to October 2004, the date of 
the most recent VA examination of record, 
should then be obtained and incorporated 
in the claims folder.  The veteran should 
be requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts 
to procure records should be documented 
in the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
included in the claims file.  In 
addition, the veteran and his 
representative should be informed of any 
such problem.

3.  The veteran should then be afforded 
additional VA orthopedic, nose and 
throat, and neurologic examinations in 
order to more accurately determine the 
exact nature and etiology of his claimed 
low back injury, sinusitis/sinus 
headaches, and migraine headaches.  The 
RO is advised that the veteran must be 
given adequate notice of the date and 
place of any requested examinations, and 
a copy of all such notification(s) must 
be associated with the claims file.  

As regards the requested examinations, 
all pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.

Following completion of the orthopedic 
examination, the examiner should 
specifically comment as to whether the 
veteran currently suffers from chronic 
back pathology, and, if so, whether that 
pathology as likely as not had its origin 
during the veteran's period or periods of 
active military service.  Should it be 
determined that the veteran does, in 
fact, suffer from chronic low back 
pathology, but that such pathology did 
not have its origin during his period or 
periods of active military service, an 
additional opinion is requested regarding 
whether any identified low back pathology 
is as likely as not proximately due to, 
the result of, or aggravated by the 
veteran's service-connected residuals of 
right thigh injury, with comminuted 
fracture of the right femur and myositis 
ossificans.

Following completion of the nose and 
throat examination, the examiner should 
specifically comment as to whether the 
veteran currently suffers from chronic 
sinusitis and/or sinus headaches, and, if 
so, whether such pathology as likely as 
not had its origin during the veteran's 
period of active military service.

Finally, following completion of the 
neurologic examination, the examiner 
should specifically comment as to whether 
the veteran currently suffers from 
migraine headaches, and, if so, whether 
those headaches as likely as not had 
their origin during the veteran's period 
or periods of active military service.

All such information and opinions, when 
obtained, should be made a part of the 
veteran's claims folder.  The claims 
folder and a separate copy of this REMAND 
must be made available to and reviewed by 
the examiners prior to completion of the 
examinations.  Moreover, a notation to 
the effect that this record review took 
place must be included in the examination 
reports.

4.  The RO should then review the 
veteran's claims for service connection 
for the residuals of low back injury, 
sinusitis/sinus headaches, and migraine 
headaches.  Should the benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claims 
for benefits since the issuance of a 
Statement of the Case in February 2005.  
An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

